Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
 
Response to Amendment
This action is in response to Amendments made on 5/4/2021, in which: claims 1, 4 are amended, claims 5-10, 13-18 are previously presented, claims 2-3, 11-12, 19-20 are cancelled and claims 21 is new.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Yanagawa (WO 2014/027402) does not teach or render obvious a method of killing a larva of a sessile invertebrate in a settlement stage in water by providing a step of irradiating light having only a part of a spectrum range of 400nm to 440nm to the larva in the settlement stage, and more specifically, the peak wavelength of the irradiated light is in a range of 409nm to 412nm. Yanagawa discloses a similar method, but is lacking the use of only a part of the specified range of 400nm to 440nm and having a peak wavelength of said irradiated light in the range of 409nm to 412nm. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644